BLD-269                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2246
                                       ___________

                                    ASIA JOHNSON,
                                                 Appellant

                                             v.

         CHRISTOPHER WYLIE; ALEKSANDR KOGAN; JOHN BOLTON;
                        CAMBRIDGE ANALYTICA
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-18-cv-00415)
                      District Judge: Honorable Joy Flowers Conti
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 19, 2018
           Before: RESTREPO, BIBAS and NYGAARD, Circuit Judges

                             (Opinion filed: August 2, 2018)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Asia Johnson appeals the District Court’s order dismissing her complaint as

frivolous. For the reasons below, we will summarily affirm the District Court’s order.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In her complaint, Johnson named Aleksandr Kogan, Christopher Wylie, John

Bolton, and Cambridge Analytica as defendants. She asserted that the basis for

jurisdiction was the First Amendment and “royal law.” In the statement of the claim, she

wrote, “2016 my facebook was took with only police access all my information was

exposed my address my phone number for me and my family photos of us my son and I

ID was exposed.” The District Court dismissed the complaint sua sponte before service

as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B). Johnson filed a timely notice of

appeal.

       Our review of a District Court decision dismissing a complaint as frivolous is

plenary. Roman v. Jeffes, 904 F.2d 192, 194 (3d Cir. 1990). An action or appeal can be

frivolous for either legal or factual reasons. Neitzke v. Williams, 490 U.S. 319, 325

(1989). We may also affirm the District Court on any ground supported by the record.

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). The District Court may

dismiss a complaint under § 1915(e)(2)(B) for failure to state a claim.

       We agree with the District Court that Johnson’s complaint was properly dismissed

under § 1915(e)(2)(B). Johnson alleged no specific actions taken by the defendants

which caused her any harm. Thus, she failed to state a claim against the defendants. Nor

did the District Court err in not allowing Johnson to amend her complaint. While

generally a plaintiff should be given leave to amend a complaint subject to dismissal, the

District Court correctly determined that allowing Johnson leave to amend her complaint

would have been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d



                                             2
Cir. 2002). Based on her allegations, there are no additional facts Johnson could plead

that would overcome the deficiencies in her complaint.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, we will summarily affirm

the District Court’s order. See Third Circuit I.O.P. 10.6.




                                             3